Citation Nr: 0426784	
Decision Date: 09/27/04    Archive Date: 10/06/04

DOCKET NO.  02-17 588	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to a disability rating in excess of zero percent 
for bilateral hearing loss.


REPRESENTATION

Appellant represented by:   Disabled American Veterans


ATTORNEY FOR THE BOARD

Michael T. Osborne, Associate Counsel


INTRODUCTION

The veteran had active service from July 1954 to July 1958 
and from June 1973 to September 1978, and a period of 
unverified service.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a November 2001 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Winston-Salem, North Carolina, that denied the 
veteran's claim of entitlement to a disability rating in 
excess of zero percent for hearing loss.  In this decision, 
the RO also found that hearing loss in the veteran's right 
ear was now service connected.  The veteran disagreed with 
the denial of an increased rating in May 2002.  In a 
statement of the case issued to the veteran in July 2002, the 
RO concluded that no change was warranted in the zero percent 
evaluation assigned to the veteran's service-connected 
hearing loss.  The veteran perfected a timely appeal when he 
filed a substantive appeal (VA Form 9) in October 2002.  In a 
supplemental statement of the case issued to the veteran in 
July 2003, the RO again concluded that no change was 
warranted in the denial of this claim.

The Board observes that, at the time that he filed his Notice 
of Disagreement with the currently appealed rating decision, 
the veteran stated that he wanted to initiate an appeal with 
respect to the 10 percent disability evaluation assigned to 
his service-connected tinnitus. However, as the November 2001 
decision did not address a claim for increase for tinnitus, 
the statement should be construed as a new claim.  
Additionally, in a statement received at the RO in July 2002, 
the veteran contended that he had been diagnosed with 
Meniere's disease and that it was related to service.  To 
date, however, it appears that the RO has not adjudicated 
either of these claims.  Therefore, the issues of entitlement 
to service connection for Meniere's disease and to a 
disability rating in excess of 10 percent for tinnitus are 
referred back to the RO for appropriate action.


FINDINGS OF FACT

1.  All relevant available evidence necessary for an 
equitable disposition of the veteran's appeal has been 
obtained by the RO and the duty to notify has been satisfied.

2.  The veteran's hearing acuity is Level I in the right ear 
and Level VI in the left ear.

CONCLUSION OF LAW

The criteria for a disability rating in excess of zero 
percent for bilateral hearing 
loss have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
Supp. 2002); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.85, 4.86, 
Diagnostic Code 6100 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board observes that the Veterans Claims Assistance Act of 
2000 (hereinafter "the VCAA") and its implementing 
regulations essentially eliminated the requirement that a 
claimant submit evidence of a well-grounded claim.  These 
regulations provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim but is 
not required to provide assistance to a claimant if there is 
no reasonable possibility that such assistance would aid in 
substantiating the claim.  38 U.S.C.A. §§ 5103A, 5107(a) 
(West Supp. 2002); 38 C.F.R. §§ 3.102, 3.159(c)-(d)) (2003).

The VCAA and its implementing regulations also include new 
notification provisions.  Specifically, they require VA to 
notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary, that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
38 U.S.C.A. § 5103 (West Supp. 2002); 38 C.F.R. § 3.159(b) 
(2003).

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veteran Claims (hereinafter, the 
"Court") indicated that a VCAA notice, as required by 
38 U.S.C. § 5103(a), should be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.

Here, the RO provided notice to the veteran of the evidence 
needed to substantiate his claim of entitlement to an 
increased rating for hearing loss in a letter dated in April 
2001, prior to the adjudication of the claim.  This letter 
informed the veteran of VA's obligations to notify and assist 
claimants under the VCAA, and he was notified of what records 
VA would attempt to obtain on his behalf, what records 
the veteran was expected to provide in support of his claim, 
and the need for the veteran to submit any other evidence in 
his possession.  See Pelegrini, supra; VAOGCPREC 1-04.  The 
veteran also was provided with a copy of the appealed rating 
decision, a statement of the case, and a supplemental 
statement of the case.  These documents provided him with 
notice of the law and governing regulations, as well as the 
reasons for the determinations made regarding his claim and 
of the cumulative evidence already having been previously 
provided to VA, or obtained by VA on the veteran's behalf.  
Finally, a February 2003 letter asked the veteran to submit 
specific private records and any additional evidence he had.  
Thus, the Board observes that all of the aforementioned 
correspondences informed the veteran of the evidence he was 
responsible for submitting and what evidence VA would obtain 
in order to substantiate his claim.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); Charles v. Principi, 16 
Vet. App. 370 (2002).

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
veteran.  Specifically, the information and evidence that 
have been associated with the claims file consists of the 
veteran's service medical records and post-service medical 
records, including VA and private medical records and 
examination reports.  Additionally, the veteran has been an 
active participant in the claims process, responding to both 
the April 2001 letter and the February 2003 letter.  Under 
the circumstances in this case, the veteran has received the 
notice and assistance contemplated by law and adjudication of 
the claim of entitlement to a disability rating in excess of 
zero percent on bilateral hearing loss poses no risk of 
prejudice to the veteran.  See Smith v. Gober, 14 Vet. App. 
227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz 
v. Principi, 15 Vet. App. 143 (2001) (VCAA does not require 
remand where VA thoroughly discussed factual determinations 
leading to conclusion and evidence of record provides 
plausible basis for factual conclusions, and where 
development of the evidence was as complete as was necessary 
for a fair adjudication of the claims, because the VCAA had 
not changed the benefit-of-the-doubt doctrine); and Bernard 
v. Brown, 4 Vet. App. 384 (1993).

Factual Background

At the time that he filed his claim for an increased rating 
for hearing loss in January 2001, the veteran stated that he 
was "surprised" to be rated at only zero percent for 
hearing loss since he had been treated for bilateral hearing 
impairment by VA for more than 15 years and had been 
prescribed bilateral hearing aids.  The veteran stated that 
the results of an August 2000 VA examination demonstrated 
that his hearing had worsened.

A review of the report of the veteran's outpatient VA 
audiology examination in August 2000 indicates that the 
veteran's pure tone thresholds, in decibels, were as follows:



HERTZ



1000
2000
3000
4000
RIGHT
15
40
60
70
LEFT
25
60
90
90

Speech recognition scores were 100 percent in the right ear 
and of 80 percent in the left ear.  Manual computation of the 
veteran's average puretone thresholds on VA outpatient 
audiology examination in August 2000 yields 46 decibels in 
the right ear and 66 decibels in the left ear.  

On VA audiology examination in August 2001, the VA 
audiologist stated that the veteran's claims file had been 
reviewed.  The veteran's pure tone thresholds, in decibels, 
were as follows:



HERTZ



1000
2000
3000
4000
RIGHT
25
50
55
75
LEFT
25
60
85
90

Speech recognition scores were 94 percent in the right ear 
and of 76 percent in the left ear.  The veteran's average 
pure tone thresholds were 50 decibels in the right ear and 65 
decibels in the left ear.  The VA audiologist stated that the 
results of previous audiology testing were not inconsistent 
with the veteran's claim of in-service noise exposure and 
with service-connected hearing loss in the left ear, and 
concluded that it was not unlikely that the veteran's hearing 
loss in the right ear had begun in service.  

In a statement received at the RO in July 2002, the veteran 
stated that his VA treatment records disclosed treatment for 
bilateral hearing loss, tinnitus, and Meniere's disease.  He 
contended that all of these conditions were service-connected 
and had been caused by in-service exposure to loud noises 
that had damaged his inner ears.  The veteran also stated 
that he had been scheduled for a private hearing evaluation 
and would submit these records to VA after it was completed.  

A review of the report of the veteran's private audiology and 
tinnitus evaluation in September 2002 revealed a normal 
otoscopic examination bilaterally.  Tympanograms revealed 
normal middle ear function bilaterally.  Pure-tone air 
conduction audiometry revealed a sloping mild to profound 
hearing loss from 1000 Hertz to 8000 Hertz bilaterally.  The 
veteran's speech recognition scores were 80 percent in the 
right ear and 48 percent in the left ear using the NU 6 word 
list.  The private audiologist concluded that the veteran had 
a mild to profound hearing loss bilaterally, good speech 
recognition in the right ear, and poor speech recognition in 
the left ear.  The diagnoses were bilateral hearing loss and 
tinnitus.  The audiological results, based on review of the 
graph, appear to be as follows:



HERTZ



1000
2000
3000
4000
RIGHT
30
45
65
70
LEFT
30
65
95
105

Manual computation of the average puretone thresholds yields 
53 decibels in the right ear and 74 decibels in the left ear.  

At the veteran's most recent VA audiology examination in June 
2003, the veteran's pure tone thresholds, in decibels, were 
as follows:



HERTZ



1000
2000
3000
4000
RIGHT
25
50
55
75
LEFT
25
65
85
90

Speech recognition scores were 92 percent in the right ear 
and of 68 percent in the left ear.  The veteran's average 
pure tone thresholds were 51 decibels in the right ear and 66 
decibels in the left ear.  The VA audiologist stated that the 
results were not significantly different from those obtained 
previously in July 2001 or from the private audiology 
examination results that the veteran had submitted at this 
examination.  She reported that the veteran's word 
recognition scores were somewhat better, although not 
significantly better, than those on the private examination, 
although the VA audiologist attributed this differences in 
testing, specifically the "presentation level/P.B. Max 
obtained at this clinic" per compensation and pension 
examination instructions for all audiological examinations.  
The diagnoses were moderate sensorineural hearing loss in the 
right ear, moderately severe sensorineural hearing loss in 
the left ear, and constant bilateral tinnitus.

Analysis

The veteran essentially contends on appeal that his service-
connected bilateral hearing loss is worse than currently 
evaluated.

In this regard, the Board observes that disability 
evaluations are determined by the application of a schedule 
of ratings which is based on the average impairment of 
earning capacity.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§ 4.1 (2003).  Separate diagnostic codes identify the various 
disabilities.  The governing regulations provide that the 
higher of two evaluations will be assigned if the disability 
more closely approximates the criteria for that rating.  
Otherwise, the lower rating is assigned.  38 C.F.R. § 4.7 
(2003).

A request for an increased rating is to be reviewed in light 
of the entire relevant medical history.  See generally 38 
C.F.R. § 4.1 (2003); Payton  v. Derwinski, 1 Vet. App. 282, 
287 (1991).  Where entitlement to compensation already has 
been established and an increase in the disability rating is 
at issue, the Court has held that it is the present level of 
disability that is of primary concern.  See Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994); see also Powell v. West, 13 
Vet. App. 31, 35 (1999) (all relevant and adequate medical 
data of record that falls within the scope of the increased 
rating claim should be addressed).  

The Court also has held that disability evaluations for 
hearing impairment are derived by a mechanical application of 
the rating schedule to the numeric designation after 
audiometric evaluations are rendered.  See Lendenmann v. 
Principi, 3 Vet. App. 345, 349 (1992).  

Under the VA Schedule for Rating Disabilities (hereinafter, 
"Rating Schedule"), the basic method of rating hearing loss 
is based on examination results including a controlled speech 
discrimination test (Maryland CNC) and a puretone audiometry 
test of puretone decibel thresholds at 1000, 2000, 3000, and 
4000 Hertz, with an average puretone threshold obtained by 
dividing these thresholds by four.  Once these test results 
have been obtained, employing Table VI, a Roman numeral 
designation of auditory acuity level for hearing impairment 
is ascertained based on a combination of the percent of 
speech discrimination and puretone threshold average.  38 
C.F.R. § 4.85, Diagnostic Code 6100 (2003).

The Rating Schedule also provides an alternative method of 
rating hearing loss in defined instances of exceptional 
patterns of hearing loss.  In such exceptional cases, the 
Roman numeral designation for hearing loss may be based only 
on puretone threshold average, using Table VIA.  38 C.F.R. §§ 
4.85(c), 4.86 (2003).  38 C.F.R. § 4.86(a) provides that, 
when the puretone threshold at each of the four specified 
frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels 
or more, the rating specialist will determine the Roman 
numeral designation for hearing impairment from either 
38 C.F.R. § 4.85, Table VI or Table VIA, whichever results in 
the higher numeral.  38 C.F.R. § 4.86 (b) provides that, when 
the puretone threshold is 30 decibels or less at 1000 Hertz 
and 70 decibels or more at 2000 Hertz, the rating specialist 
will determine the Roman numeral designation for hearing 
impairment from either 38 C.F.R. § 4.85, Table VI or Table 
VIA, whichever results in the higher numeral.  That Roman 
numeral designation will then be elevated to the next higher 
Roman numeral.  Each ear is evaluated separately.  See 38 
C.F.R. § 4.86 (2003).

Taking into account the relevant evidence outlined above, and 
resolving any reasonable doubt in the veteran's favor, the 
Board finds that the evidence does not support the veteran's 
claim of entitlement to a disability rating in excess of zero 
percent for bilateral hearing loss.  Specifically, the 
results of audiometric testing at the veteran's VA audiology 
examination in August 2000 and August 2001 merit designations 
of I for the right ear and IV for the left ear.  The results 
of audiometric testing at the veteran's most recent VA 
audiology examination in June 2003 merit designations of I 
for the right ear and VI for the left ear.  See 38 C.F.R. 
§ 4.85, Table VI (2003).  Applying these designations equates 
to a zero percent evaluation for the veteran's service-
connected bilateral hearing loss at each of these 
examinations.  See 38 C.F.R. § 4.85, Table VII, Diagnostic 
Code 6100 (2003).  

The Board notes that the results of the private audiological 
examination, specifically the speech recognition scores, do 
not comport with 38 C.F.R. § 4.85, which requires the use of 
the Maryland CNC speech discrimination test.  The VA examiner 
noted that different testing methods accounted for the 
difference in scores between the private examination and the 
June 2003 examination.  Thus, the Board finds that the 
September 2002 private examination is entitled to little 
weight for purposes of determining the evaluation assignable 
under Table VI.  Conversely, the Board finds the VA 
audiological examinations, which comply with examination 
criteria in 38 C.F.R. § 4.85 to be highly probative.  

Accordingly, the pertinent results of audiometric testing 
obtained at the veteran's August 2000, August 2001 and June 
2003 audiology examinations do not demonstrate that he is 
entitled to a disability rating in excess of zero percent for 
his service-connected bilateral hearing loss.  Additionally, 
none of the results of the veteran's VA audiology 
examinations in August 2000, August 2001, and June 2003, or 
the private examination in September 2002, demonstrate 
puretone thresholds in all four frequencies of 55 decibels or 
more.  Nor do any of these results show a puretone threshold 
of 30 decibels or less at 1000 Hertz and 70 decibels or more 
at 2000 Hertz.  Therefore, an exceptional pattern of hearing 
impairment has not been demonstrated, and 38 C.F.R. § 4.86 is 
not applicable.  See 38 C.F.R. §§ 4.85, 4.86 (2003).  
Furthermore, due to the mechanical nature of evaluating 
hearing loss disabilities and application of the hearing loss 
tables, the Board does not find that the veteran's hearing 
loss disability more nearly approximates the criteria for the 
next higher evaluation.  See 38 C.F.R. § 4.7.  In this case, 
his disability level falls clearly within the noncompensable 
evaluation criteria under 38 C.F.R. § 4.85.  

In reaching this decision, the Board has considered the issue 
of whether the veteran's service-connected bilateral hearing 
loss presented an exceptional or unusual disability picture 
as to render impractical the application of the regular 
schedular standards such that referral to the appropriate 
officials for consideration of extraschedular ratings is 
warranted.  See 38 C.F.R. § 3.321(b)(1) (2003); Bagwell v. 
Brown, 9 Vet. App. 337, 338-339 (1996).  In this regard, the 
Board notes that the veteran has not claimed and the evidence 
does not show that his service-connected bilateral hearing 
loss interferes markedly with employment (i.e., beyond that 
contemplated in the assigned rating), warrants frequent 
periods of hospitalization, or otherwise renders impractical 
the application of the regular schedular standards.  
Therefore, in the absence of such factors, the Board finds 
that the criteria for submission for consideration of an 
extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are 
not met.  Accordingly, 38 C.F.R. § 3.321(b)(1) does not 
support assigning a disability rating in excess of zero 
percent to the veteran's bilateral hearing loss.

For the reasons and bases discussed above, the Board finds 
that the veteran is not entitled to a disability rating in 
excess of zero percent for bilateral hearing loss.  
38 U.S.C.A. § 5107 (West Supp. 2002); 38 C.F.R. § 3.102 
(2003).  The appeal is denied.


ORDER

Entitlement to a disability rating in excess of zero percent 
for bilateral hearing loss is denied.


	                        
____________________________________________
	KATHY A. BANFIELD
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



